
	
		III
		110th CONGRESS
		2d Session
		S. RES. 639
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2008
			Mr. Salazar (for himself
			 and Mr. Allard) submitted the following
			 resolution; which was referred to the Committee on Environment and Public
			 Works
		
		RESOLUTION
		Recognizing the benefits of transportation
		  improvements along the United States Route 36 corridor to communities,
		  individuals, and businesses in Colorado.
	
	
		Whereas
			 the Colorado communities of Westminster, Louisville, Superior, Broomfield,
			 Denver, and Boulder have united in support of transportation improvement along
			 the United States Route 36 corridor (in this preamble referred to as the
			 U.S. 36 Corridor);
		Whereas
			 communities in Denver, Adams, Broomfield, Jefferson, and Boulder counties,
			 which have experienced unprecedented levels of growth since the early 1990s,
			 are connected by the U.S. 36 Corridor;
		Whereas
			 the area’s rapid growth has outpaced its transportation needs and is impeding
			 the efficient movement of people and goods;
		Whereas
			 the U.S. 36 Corridor exemplifies the congestion challenges facing the
			 fastest-growing sections of States in the American West;
		Whereas
			 the U.S. 36 Corridor is a dynamic travel corridor with bi-directional travel to
			 and from the multiple communities throughout the day;
		Whereas
			 addressing congestion along the U.S. 36 Corridor is critical to the work and
			 school commutes of thousands of Coloradans between communities in the Denver
			 metropolitan area and Boulder;
		Whereas
			 the Colorado Department of Transportation and the Regional Transportation
			 District, in conjunction with the Federal Highway Administration and the
			 Federal Transit Administration, have been studying multimodal transportation
			 improvements between Denver and Boulder in the U.S. 36 Corridor environmental
			 impact statement since 2003;
		Whereas
			 public comments received in the process of developing the environmental impact
			 statement sought a transportation solution that further reduced the impacts on
			 the community and the environment, minimized project costs, and improved
			 mobility of people and goods;
		Whereas
			 the U.S. 36 Corridor project, as developed through the environmental impact
			 statement process, is a national model for congestion mitigation measures,
			 which may combine tolling, public transit, technology, teleworking, and bikeway
			 options that can be quickly implemented and have an immediate impact;
		Whereas
			 the U.S. 36 Corridor could become a premier transportation corridor, complete
			 with bus rapid transit, high occupancy vehicle lanes, and safe bicycling
			 lanes;
		Whereas
			 the U.S. 36 Corridor project represents a thoughtful, comprehensive approach to
			 congestion on the Nation’s roadways;
		Whereas
			 a record of decision will be issued in 2009, which will permit construction to
			 commence on the U.S. 36 Corridor project;
		Whereas
			 the U.S. 36 Corridor project was among the highest ranked congestion mitigation
			 proposals submitted under the Department of Transportation’s Urban Partnership
			 Agreement Program; and
		Whereas
			 it is important that Congress find innovative ways to fund regionally
			 significant transportation projects, especially projects that will improve air
			 quality, expand transportation choice, reduce congestion, and provide access to
			 bicycle and pedestrian facilities: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the members of the Mayors and
			 Commissioners Coalition, the Colorado Department of Transportation, the
			 Regional Transportation District, and the businesses that support 36 Commuting
			 Solutions, a public-private nonprofit organization, for their commitment,
			 dedication, and efforts to proceed with the United States Route 36 corridor
			 project;
			(2)recognizes the benefits for mobility, the
			 environment, and quality of life that would be gained by investing in
			 transportation improvements along the United States Route 36 corridor,
			 throughout Colorado and elsewhere; and
			(3)supports Federal transportation investments
			 along United States Route 36, throughout Colorado, and elsewhere that reduce
			 congestion, reduce carbon emissions, improve mobility, improve access to
			 transit for bicyclists and pedestrians, reduce vehicle miles traveled, reduce
			 dependence on foreign oil, support mass transit, include intelligent
			 transportation systems, and implement travel demand management
			 strategies.
			
